UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7133



RUSSELL LEE GAINEY,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-65-R)


Submitted:   October 20, 1997             Decided:   October 28, 1997


Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Lee Gainey, Appellant Pro Se. James Stuart Gilmore, III,
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

without prejudice his complaint for failing to comply with the

court's order under Fed. R. Civ. P. 41(b), and denying his motion

for reconsideration. We have reviewed the record and the district

court's opinion dismissing the action without prejudice under Rule
41(b) and find no abuse of discretion. Accordingly, we affirm on

the reasoning of the district court. Gainey v. Angelone, No. CA-97-
65-R (E.D. Va. Apr. 2, 1997).

     Although we note that the district court should have construed

Appellant's motion for reconsideration as a motion filed under Fed.
R. Civ. P. 59(e), see Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.

1978), we find no abuse of discretion in the denial of relief.

Appellant neither challenged the propriety of the district court's
dismissal of his action, nor did he state a ground for relief under

Rule 59(e). See Collison v. International Chem. Workers Union,

Local 217, 34 F.3d 233, 236 (4th Cir. 1994). Accordingly, we

affirm.
     We deny Appellant's motions for oral argument and for an

extension of time to order a transcript and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                          AFFIRMED



                                 2